Per Curiam.
An appeal prosecuted in this action from an order denying a temporary injunction was heretofore dismissed by this court. Masoero v. Campbell Co., 52 Wash. 551, 100 Pac. 1024. After the last-mentioned appeal was taken, the trial court granted a restraining order in the nature of a supersedeas to preserve the fruits of the litigation pending the appeal. The present appeal is prosecuted from an order denying a motion to vacate the supersedeas or restraining order. Inasmuch as the dismissal of the first appeal carried with it the order from which the present appeal is prosecuted, there is no question before us for review, and the appeal is accordingly dismissed.